                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PHYLLIS SCHLAFLY REVOCABLE                          )
TRUST, et al.,                                      )
                                                    )
            Plaintiffs,                             )
                                                    )
      vs.                                           )           Case No. 4:16-cv-01631-JAR
                                                    )
ANNE CORI, et al.,                                  )
                                                    )
            Defendants.                             )

                                   MEMORANDUM & ORDER

        This matter comes before the Court on Plaintiffs’ motion to lift stay. (Doc. No. 101). On

January 16, 2020, the Court held a hearing on the motion to lift stay and, following the hearing, the

Individual Defendants, 1 with leave of the Court, filed their opposition to the motion. (Doc. No. 106).

The Individual Defendants maintain that the ongoing nature of related lawsuits in various jurisdictions

demonstrate that the risk of inconsistent rulings is greater today than when the Court first entered a

stay in this case. The Individual Defendants further state that two of those related cases are set for trial

in the foreseeable future: the St. Louis County probate case is set for trial on January 27, 2020, and the

Madison County, Illinois case is set for trial on February 18, 2020. The Individual Defendants request

that the stay remain in place until final resolution of all related litigation or, in the alternative, that the

stay be extended to allow final judgments to be entered in the Madison County and St. Louis County

probate cases.

        The Court originally entered a stay in this case because the property and claims at issue in this

litigation were also pending in other jurisdictions. After reviewing the parties’ briefing on the issue, it


1
        The Individual Defendants include Anne Schlafly Cori, Eunie Smith, Cathie Adams, Carolyn
McLarty, Rosina Kovar, and Shirley Curry, who are named Defendants in this action and represented
by the same attorney.
appears to the Court that the Madison County and St. Louis probate cases still have a direct impact on

the issues in this lawsuit. Specifically, the Madison County lawsuit involves a claim seeking a

declaratory judgment regarding ownership of the Schlafly Database and other property. Ownership of

Phyllis Schlafly’s name, image, and likeness is central to the St. Louis County probate case. These

issues overlap with issues before this Court. Moreover, it appears that the St. Louis County probate

action could impact Plaintiffs’ standing to bring certain claims in this litigation.

        Thus, upon careful consideration, the Court will keep the stay in place for a short period of

time. The Court believes that a short stay is appropriate and advances the interest of conserving

judicial resources because the trials scheduled in the Madison County and St. Louis County probate

cases bear on issues related to this case. Therefore, the stay continues to be appropriate, particularly

because trials in those cases are imminent.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiffs’ motion to lift stay (Doc. No. 101) is DENIED

WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED that this case shall remain STAYED.

        IT IS FURTHER ORDERED that, on or before March 24, 2020, Plaintiffs and Defendants

shall each file a status report regarding all other related lawsuits.

        IT IS FURTHER ORDERED that the parties shall file a notice updating the Court of any

judgments entered in the Madison County or St. Louis County probate case within ten (10) days of the

entry of judgment.

                                                    _______________________________
                                                    JOHN A. ROSS
                                                    UNITED STATES DISTRICT JUDGE

Dated this 24th day of January, 2020.

                                                      2
